

116 HR 1823 IH: Help Ensure Responders Overdosing Emerge Safely Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1823IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Gibbs (for himself, Mr. Meadows, Mr. Gosar, Mr. David P. Roe of Tennessee, Mr. Luetkemeyer, Mr. Diaz-Balart, Mr. Hice of Georgia, Mr. Guest, Mr. Budd, Mr. Wright, and Mr. Grothman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide opioid receptor antagonists, including naloxone, to first responders for personal use,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Ensure Responders Overdosing Emerge Safely Act of 2019 or the HEROES Act of 2019. 2.Assistance to firefighters grants program and the fire prevention and safety grants program (a)Fire prevention and safety grants programSection 33(c)(3) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(c)(3)) is amended by adding at the end the following:
				
 (O)To provide opioid receptor antagonists, including naloxone, to firefighters, paramedics, emergency medical service workers, and other first responders for personal use..
 (b)COPS grantSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)(13)) is amended—
 (1)in paragraph (22), by striking and at the end; (2)in paragraph (23), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (24)to provide opioid receptor antagonists, including naloxone, to law enforcement officers for personal use..
				